DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao et al. (hereinafter “Dao”, US 2017/0317894).
Regarding claims 1, 11, and 13, Dao discloses a node apparatus, a method, and a non-transitory computer-readable recording medium storing a program that causes a processor to execute: 
obtain information related to a change request for a Quality of Service (QoS) requirement of a first application service over an Internet Protocol (IP) layer managed by a first management apparatus (i.e., wireless network 2 202 as shown in Fig. 5B) involved in control for a radio resource of a base station (i.e., the service/flow QoS monitor and control element 225 instructs the external application 230 to a QoS level in a packet header as described in paragraph 0104); and 
evaluate a QoS change caused in a second application service over an IP layer managed (i.e., QoE/QoS as described in paragraph 0106) by a second management apparatus (i.e., external application server 2 230 as shown in Fig. 5B), the second application service sharing the radio resource with the first application service (i.e., UE receives services provided by external application server 2 230 and wireless network 2 202 as shown in Fig. 5B), in response to the change request for the QoS requirement of the first application service, to determine permission for the change request for the QoS requirement of the first application service (i.e., to change QoE/QoS  based on the exchanged information as described in paragraphs 0104-0108). 
Even though Dao does not expressly disclose a memory storing instructions and one or more processors configured to execute the instructions, it is inherent to include these claim features.

Regarding claim 2, Dao discloses all limitations recited within claims as described above.  Dao also discloses wherein the one or more processors are configured to execute the instructions to: 
further obtain information related to a QoS of the second application service (i.e., QoS parameters as described in paragraph 0103), and 
evaluate the QoS change caused in the second application service in response to the change request for the QoS requirement of the first application service, based on the information related to the QoS of the second application service, to determine permission for the change request for the QoS requirement of the first application service (i.e., informing the service/flow QoS monitor and control element 225 of the end-to-end transport protocols and parameters as well as QoS requirements as described in paragraph 0106). 

Regarding claim 3, Dao discloses all limitations recited within claims as described above.  Dao also discloses wherein the information related to the QoS of the second application service includes information related to an estimate of the QoS of the second application service in case that the QoS requirement of the first application service is changed, and the one or more processors are configured to execute the instructions to evaluate the QoS change caused in the second application service in response to the change request for the QoS requirement of the first application service, based on the estimate of the QoS of the second application service, to determine permission for the change request for the QoS requirement of the first application service (i.e., based on the end-to-end transport protocols and parameters as well as QoS requirements as described in paragraph 0106). 

Regarding claim 4, Dao discloses all limitations recited within claims as described above.  Dao also discloses wherein the information related to the QoS of the second application service further includes information related to QoS requirement of the second application service, and the one or more processors are configured to execute the instructions to determine permission for the change request for the QoS requirement of the first application service, in case that the estimate of the QoS of the second application service satisfies the QoS requirement of the second application service (i.e., informing the service/flow QoS monitor and control element of the end-do-end transport protocols as well as any QoS requirements as described in paragraphs 0106-0107). 

Regarding claim 5, Dao discloses all limitations recited within claims as described above.  Dao also discloses wherein the one or more processors are configured to execute the instructions to estimate the estimate of the QoS of the second application service based on a use state of the radio resource (i.e., based on radio resources as described in paragraphs 0084-0086 and 0103). 

Regarding claim 6, Dao discloses all limitations recited within claims as described above.  Dao also discloses wherein the one or more processors are configured to execute the instructions to further perform control for the radio resource of the base station in accordance with determination of permission of the change request for the QoS requirement of the first application service (i.e., based on radio resources as described in paragraphs 0084-0086 and 0103). 

Regarding claim 7, Dao discloses all limitations recited within claims as described above.  Dao also discloses wherein the one or more processors are configured to execute the instructions to obtain the information related to an estimate of the QoS of the second application service by receiving the information from the base station (paragraphs 0104-0107). 

Regarding claim 8, Dao discloses all limitations recited within claims as described above.  Dao also discloses wherein the one or more processors are configured to execute the instructions to further perform the change request for the QoS requirement of the first application service (i.e., adjusting settings as described in paragraphs 0103-0107). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Mekuria et al. (hereinafter “Mekuria”, US 2018/0338017).
Regarding claim 9, Dao discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Mekuria discloses a system and method for aggregation archiving and compression of internet of things wireless sensor data.  Mekuria also discloses wherein the first management apparatus is located at an edge of a mobile communication network (paragraph 0022). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable interoperability and bridging between different technologies. 

Regarding claim 10, Dao discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Mekuria discloses a system and method for aggregation archiving and compression of internet of things wireless sensor data.  Mekuria also discloses wherein the second management apparatus is disposed in a cloud network connected via a mobile communication network (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable interoperability and bridging between different technologies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644